Thompson, J.,
delivered the opinion of the court.
This is an appeal from an order overruling a motion to assess damages on an injunction bond. The question which has been principally argued is, whether the motion was filed in time ; but we think we need not consider this question because there is another insuperable difficulty in the way of sustaining the motion, or rather in the way of our saying that the circuit judge committed error. One of the defendants in the injunction suit, to indemnify whom the bond purports on its face to have been given, was Brainard M. Million, and he is not joined with the other movants. Under our system of procedure, where an obligation is made to several persons jointly, all the obligees must join in an action to enforce it. Clerk v. Cable, 20 Mo. 223; Rainey v. Smizer, 28 Mo. 310; Henry n. Mt. Pleasant, 70 Mo. 500; Ryan v. Riddle, 78 Mo. 521. We cannot doubt that this principle applies to a case like the present, where some of the defendants in an injunction suit come back into court, after the term has lapsed at which the final decree, was rendered, and present a motion to assess damages on the injunction bond. All must join, or at least some good cause must be shown for the nonjoinder of those who do not join, and no such cause is shown by anything in the- record before us.
The judgment will accordingly be affirmed.
Judge Rombaueb concurs. Judge Biggs, not having been a member of the court when this cause was argued, takes no part in the decision.